DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, drawn to A food supplement for a human comprising a therapeutically effective amount of a composition, the composition comprising: collagen; hyaluronic acid; glucosamine hydrochloride; and ascorbic acid; wherein the therapeutically effective amount of the composition is effective in alleviating at least one symptom of a degenerative joint disease in a human (claim 1), classified in classes/subclasses, including but not limited to, A23K 20/147 (Polymeric derivatives, e.g. peptides or proteins). 
II.	Claims 5-7, drawn to A method to alleviate at least one symptom of a degenerative joint disease in a human or for the prophylaxis of the degenerative joint disease in the human, the method comprising: administering a food supplement comprising: an extracellular matrix composition comprising: hyaluronic acid; hydrolyzed collagen; and glucosamine or pharmaceutically acceptable salts thereof; and a vitamin composition (claim 5), classified in classes/subclasses, including but not limited to, A61K 31/728 (Hyaluronic acid).
III.	Claims 8-20, drawn to A method to create a food supplement effective at alleviating at least one symptom of a degenerative joint disease in a human or for the prophylaxis of the degenerative joint disease in the human, the method comprising: engaging in enzymatic hydrolysis of a collagen with a protease to create a hydrolyzed collagen; and , classified in classes/subclasses, including but not limited to, A61K 38/39	 (Connective tissue peptides, e.g. collagen).


Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is directed to a method comprising administering a food supplement comprising: collagen; hyaluronic acid; glucosamine hydrochloride; and ascorbic acid, whereas Invention II is directed to a method comprising administering a food supplement comprising: an extracellular matrix composition comprising: hyaluronic acid; hydrolyzed collagen; and glucosamine or pharmaceutically acceptable salts thereof; and a vitamin composition, which is, for example, vitamin B complex. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is directed to a method comprising administering a food supplement comprising: collagen; hyaluronic acid; glucosamine hydrochloride; and ascorbic acid, whereas Invention III is directed to a method comprising engaging in enzymatic hydrolysis of a collagen with a protease to create a hydrolyzed collagen; and adding a formulation, which is, for example, dietary fiber, to the hydrolyzed collagen to create the food supplement. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.


Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention II is directed to a method comprising administering a food supplement comprising: an extracellular matrix composition comprising: hyaluronic acid; hydrolyzed collagen; and glucosamine or pharmaceutically acceptable salts thereof; and a vitamin composition, whereas Invention III is directed to a method comprising engaging in enzymatic hydrolysis of a collagen with a protease to create a hydrolyzed collagen; and adding a formulation, which is, for example, dietary fiber, to the hydrolyzed collagen to create the food supplement. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired separate statutory categories in the art in view of different or distinct inventions.
The inventions require different fields of search for separate statutory categories and genus/species (e.g., multiple classes/subclasses, electronic resources, search strategy, or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623